COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


RAPPAHANNOCK WIRE COMPANY AND
 ARGONAUT INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 1308-01-2                         PER CURIAM
                                               OCTOBER 2, 2001
VINCENT WILL SCHMITT, JR.


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Mark D. Crawford; Friedlander, Misler,
             Sloan, Kletzkin & Ochsman, PLLC, on briefs),
             for appellants.

             (Wesley G. Marshall, on brief), for appellee.


     Rappahannock Wire Company and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Vincent Will

Schmitt, Jr. (claimant) proved that he is permanently and

totally disabled within the meaning of Code § 65.2-503(C)(3).

Upon reviewing the record and the parties' briefs, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that claimant met his burden under Code

§ 65.2-503(C)(3) of proving that he had sustained an injury to

the brain which was so severe as to render him permanently

unemployable in gainful employment, the commission found as

follows:

                The claimant's treating physicians and
           various examiners have concluded that the
           claimant is permanently unemployable due to
           his head injury sustained in his 1991 work
           accident. Having treated the claimant for
           numerous years, they are the most familiar
           with his circumstances, work history, and
           condition. A careful review of the medical
           records reveals that the doctors who
           rendered opinions in the case were well
           aware of the claimant's attempts to return
           to work. The claimant's treating
           physicians, including Drs. [Nathan D.]
           Zasler and [Roy W.] Jarnecke, concluded that
           he is permanently disabled because of his
           September 1991 accident and that he is not
           gainfully employable. The vocational
           rehabilitation expert, Dr. [Larry L.]
           Sinsabaugh, opined that the claimant was not
           employable as did Dr. [V. Robert] May and
           Dr. [Edward A.] Peck[, III]. Only
           Dr. [Brian] Schulman, who agreed the
           claimant had an organic brain dysfunction
           and only examined him once, and Patricia
           Eisen, a vocational rehabilitation
           counselor, found that the claimant could
           engage in gainful employment.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

                               - 2 -
S.E.2d 213, 215 (1991).   The medical records and opinions of

Drs. Zasler, Jarnecke, Sinsabaugh, May, and Peck constitute

credible evidence to support the commission's findings.   As fact

finder, the commission weighed the totality of the medical

evidence and accepted the opinions of claimant's treating

physicians, examiners, and vocational rehabilitation counselor,

while rejecting the contrary opinions of Dr. Schulman and

vocational rehabilitation counselor Eisen.   "Questions raised by

conflicting medical opinions must be decided by the commission."

Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).   Moreover, "[i]n determining whether credible

evidence exists, the appellate court does not retry the facts,

reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."    Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     We find no merit in employer's argument that the commission

erred in giving greater probative weight to the opinions of

claimant's treating physicians, examiners, and vocational

rehabilitation counselor, because they did not take into account

claimant's returns to work from May 1992 through December 1992

and from February 1993 through June 1993.    The commission fully

considered this argument and rejected it.    The record supports

the commission's findings.   Furthermore, it was undisputed that

from 1994 to the present, claimant remained unemployed.

                               - 3 -
     Claimant's request for an award of costs and attorneys'

fees is denied. For the reasons stated, we affirm the

commission's decision.

                                                        Affirmed.




                              - 4 -